Order filed March 1, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00119-CV
                                    ____________

                 IN THE INTEREST OF D.R.A. AND A.R., children


                       On Appeal from the 312th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2010-04091J


                                         ORDER

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). The notice of
appeal was filed February 1, 2012. The time for filing a contest to appellant’s affidavit of
indigence has passed; therefore appellant is presumed to be indigent. See Tex. R. App. P.
20.1(a). The reporter’s record was due within 10 days after the notice of appeal was
filed. See Tex. R. App. P. 35.1(b); 28.4(a)(1). The record has not been filed.

       Appeals in parental termination cases and child protection cases are to be brought
to final disposition within 180 days of the date the notice of appeal is filed. See Tex. R.
Jud. Admin. 6.2(a) (effective May 1, 2012). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App. P.
35.3(c). The trial court must direct the court reporter to immediately commence the
preparation of the reporter’s record and must arrange for a substitute reporter, if
necessary. See Tex. R. App. P. 28.4(b)(1).

       Because the reporter’s record has not been filed timely in this accelerated appeal,
we issue the following order:

       We order Cheryl Pierce, the deputy official court reporter, to file the record in this
appeal on or before March 12, 2012. If Cheryl Pierce does not timely file the record as
ordered, the court will issue an order requiring her to appear at a hearing to show cause
why the record has not been timely filed and why she should not be held in contempt of
court for failing to file the record as ordered. Contempt of court is punishable by a fine
and/or confinement in jail.



                                      PER CURIAM